Per Curiam,
The ruling of the trial judge did not, as argued by appellant’s counsel in support of the first assignment, exclude the admission in evidence of the letters written by Mrs. Edwards to Charles Rollins. The counsel’s argument is based on a misconception of his offer, which was not to put the letters in evidence but to show by the cross-examination of Mrs. Edwards, the wife of John Edwards and a witness for the commonwealth, *67that she bad written Rollins to come and take her away, and also to show that she was writing him frequently for that purpose and consequently, could not have been relying on Greason to take her from her home. There is nothing contained in the argument of the appellant’s counsel in support of the offer as made; it is confined solely to an alleged error in rejecting the letters. The offer as shown by the record was properly refused.
We are not convinced that the district attorney went beyond his duty in his attempt to procure certain testimony in support of the prisoner’s guilt as complained of in the second assignment. His evident purpose was merely to ascertain what Rollins knew in regard to the killing prior to putting him on the stand as a witness for the commonwealth.
The request to withdraw a juror and not proceed with the case because the district attorney in his address to the jury had made statements not supported by the testimony was properly refused. The statements complained of were subsequently withdrawn and corrected in the presence of the jury. In addition to the prompt withdrawing of the objectionable remarks the charge of the court fully protected the prisoner’s cause from any injury it might have received from the inadvertent remarks of the district attorney.
The effect of the testimony of an accomplice and the credence to be given it by the jury were correctly explained in the charge. The court committed no error in refusing the prisoner’s second point on this subject. Nor was it error to permit the witness Bennetsch, who spoke English with difficulty, to speak in German while testifying. It is not alleged that his testimony was not correctly interpreted.
The remaining assignments relate to and are based upon the charge of the court and are clearly without merit. The charge was full, clear and entirely impartial. The law of the case was correctly given the jury and their attention was directed to the salient parts of the testimony for and against the prisoner. After a careful examination óf the record brought to this court we fail to find that the learned judge committed any error in the trial of the cause. The assignments of error are therefore dismissed.
The judgment is affirmed, and it is ordered that the record be remitted to the court of oyer and terminer of Berks county that the judgment may be carried into execution according to law.